18-10122-jlg     Doc 82
                     81    Filed 03/19/19
                                 03/15/19     Entered 03/19/19
                                                       03/15/19 14:03:56
                                                                12:17:26       Main Document
                                             Pg 1 of 2
                                                     1
                                                                            **See Memorandum
                                                                            Endorsement on Following
                                                                            Page
                                     DANIEL SCOTT ALTER
                                         Attorney-at-Law
                                  360 Westchester Avenue #316
                                  Port Chester, New York 10573
                                          (914) 393-2388
                                        dsa315@mac.com


                                                     March 15, 2019


Honorable James L. Garrity, Jr.
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004-1408

        Re:    Penny Ann Bradley, Chapter 11, Case No. 18-10122(JLG)

Hon. Judge Garrity:

        This letter is written to update the Court of the status of the above-referenced Chapter 11
case.
        Although the Debtor continues to seek a resolution of her dispute with the Pollacks (who
had filed the only objection lodged against the Debtor’s Motion to Dismiss her bankruptcy case),
the Debtor wishes to proceed with her Motion on March 26, 2019 and continue to work towards
resolving her dispute with the Pollacks outside of the Bankruptcy Court forum.

       Additionally, it is requested that this letter be treated as a limited objection to the
Application of Atlas Union Corp. for an Order pursuant to Bankruptcy Rule 2004, which was
filed on March 14, 2019. The Debtor does not have any substantive objection to Atlas’
Application, but respectfully requests that the Court make no determination with regard to Atlas’
Application until the hearing date on the Motion to Dismiss.

       If the Court wishes, I will be pleased to submit any further status updates as such times as
the Court may direct.


                                                     Respectfully,
                                                     /s/ Daniel S. Alter
                                                     Daniel S. Alter, Counsel for the Debtor


cc: Richard Levy, Esq. (via email only)
    Nolan Shanahan, Esq. (via email only)
    Jacob Frumkin, Esq. (via email only)
  18-10122-jlg     Doc 82     Filed 03/19/19    Entered 03/19/19 14:03:56   Main Document
                                               Pg 2 of 2
MEMORANDUM ENDORSED ORDER:

Debtor's request to treat the above as a
limited objection to Atlas's Rule 2004
Motion [ECF Nos. 79, 80] is DENIED
without prejudice.

The Court will consider the Rule 2004
Motion on March 26, 2019.

Debtor's time to respond to the Rule 2004
Motion is extended from March 19, 2019
to March 20, 2019.

Dated: New York, N.Y.                                         /s/ James L. Garrity, Jr.
      March 19, 2019                                           Hon. James L. Garrity, Jr.
                                                              United States Bankruptcy Judge
